     Case 4:20-cv-00780 Document 1 Filed on 03/04/20 in TXSD Page 1 of 7




                   IN THE UNITES STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION

CARNES FUNERAL HOME, INC.,                §
                                          §
      Plaintiff,                          §
                                          §
v.                                        §      CIVIL ACTION NO. _________
                                          §
ALLSTATE INSURANCE                        §
COMPANY,                                  §
                                          §
      Defendant.                          §

      ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT

TO THE UNITED STATES DISTRICT COURT:

      Plaintiff, Carnes Funeral Home, Inc. (“Carnes”), files this Original Complaint

for Declaratory Judgment and respectfully shows this Court:

                                    THE PARTIES

      1.     Plaintiff Carnes is a corporation incorporated in the State of Texas, with

its principal place of business in Texas City, Texas.

      2.     Defendant Allstate Insurance Company (“Allstate”) is a corporation

incorporated in the State of Illinois, having its principal place of business in

Northbrook, Illinois. Allstate may be served with process by serving its registered

agent CT Corporation System, 1999 Bryan Street, Dallas, Texas 75201-3136.




ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT                                     PAGE 1
      Case 4:20-cv-00780 Document 1 Filed on 03/04/20 in TXSD Page 2 of 7




                                    JURISDICTION

      3.     The Court has jurisdiction over this matter under the Declaratory

Judgment Act, 28 U.S.C. §2201, and upon complete diversity of citizenship pursuant

to 28 U.S.C. §1332. This is a civil action between citizens of different States, and

the amount in controversy exceeds $75,000.00, exclusive of interest and costs.

Jurisdiction is also proper because the issue presented in this suit - whether Allstate

has a duty to defend Carnes in an underlying liability lawsuit - is ripe for adjudication

and presents a justiciable controversy.

      4.     Venue is proper in the Southern District of Texas under 28 U.S.C. §§

1391(b)(1) and (2), because one or more of the parties resides in Harris County and

because all or a substantial part of the alleged events giving rise to this action

occurred in Harris County.

                                    BACKGROUND

      5.     This is an action for declaratory judgment to determine the parties’

rights and obligations under a commercial general liability policy issued to Carnes,

which has been sued in a lawsuit styled Kristin Parras v. Carnes Funeral Home,

Inc., No. 2019-67238, in the 80th Judicial District Court of Harris County, Texas

(the “Underlying Lawsuit”). In the Underlying Lawsuit, Allstate is defending

Carnes under a reservation of rights but asserts that coverage under the policy is

“questionable or perhaps doubtful,” and reserves the right to withdraw the defense.


ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT                                       PAGE 2
     Case 4:20-cv-00780 Document 1 Filed on 03/04/20 in TXSD Page 3 of 7




      6.     In the Underlying Lawsuit, Kristin Parras (“Parras”) alleges that her

mother, Laura Lee Jones, passed away on January 15, 2018. Parras alleges that

shortly thereafter she contacted Carnes seeking professional services for the

arrangement and disposition of the deceased. She alleges that she executed a written

contract for such services, which included “removal” of the body from the Harris

County Institute of Forensic Sciences (“HCIFS”) to Carnes for cremation.

According to the “live” petition, removal is a term used in the industry, and is a

professional service offered by Carnes whereby the director will transport the

deceased to the funeral home.

      7.     Parras alleges that Justin Carr and Dan Davis were both licensed funeral

directors, and that they, on behalf of Carnes, removed Ms. Jones’ body from HCIFS

on January 19, 2018. Carnes obtained the body of the deceased in a special, custom

vehicle used in the furtherance of Carnes’ professional services, referred to as a

“removal vehicle”. The custom motor vehicle is allegedly designed with multiple

doors with removable trays/tables to load and unload bodies.

      8.     Parras alleges that in the course of transporting Mrs. Jones’ body,

Carnes carelessly allowed the body to fall out of the vehicle on Old Spanish Trail in

Houston, Texas, and failed to realize the body left the vehicle and continued on,

leaving the body behind. A Good Samaritan found the body strapped to a gurney,

in a ditch near the corner of Greenbriar and Old Spanish Trail Tim Baker, Executive


ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT                                   PAGE 3
      Case 4:20-cv-00780 Document 1 Filed on 03/04/20 in TXSD Page 4 of 7




Director of Carnes, allegedly stated that “[i]t appears a door was not properly secured

and it allowed the decedent to come out . . ..”

      9.     Parras alleges that Carnes had a professional duty as a licensed funeral

director to care, supervise, and guide the burial or cremation process from the time

Parras sought the services until the body was properly buried or cremated, and that

Carnes had this professional duty to supervise every aspect of the handling of the

body from the employment to conclusion. Parras alleges that Carnes was negligent

in several respects, including failing to properly inspect the vehicle and failing to

follow the transportation checklist and Carnes’ own policies and procedures. Carnes

further alleges that Carnes’ actions constituted violations of the Texas Deceptive

Trade Practices Act (“DTPA”). As a direct result of Carnes’ misconduct, Parras

alleges that she suffered mental anguish and other damages.

                                THE ALLSTATE POLICY

      10.    Allstate issued to Carnes a Commercial General Liability Policy with a

Funeral Directors Liability Coverage Endorsement, policy number 648650685, with

a policy period of July 24, 2017 to July 24, 2018 (the “Policy”). The Funeral

Directors Liability Coverage Form provides liability coverage of $1,000,000 for

each wrongful act and a $2,000,000 aggregate limit. The Funeral Directors Liability

Coverage Form provides coverage for “bodily injury, including mental anguish,”

and states, in relevant part:


ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT                                     PAGE 4
     Case 4:20-cv-00780 Document 1 Filed on 03/04/20 in TXSD Page 5 of 7




        FUNERAL DIRECTORS LIABILITY COVERAGE FORM

                                  *     *      *

      1. INSURING AGREEMENT

            a. We will pay those sums that the insured becomes legally obligated
               to pay as damages because of the insured’s wrongful acts to which
               this insurance applies. No other obligation or liability to pay sums
               or perform acts or services is covered unless explicitly provided in
               3., Supplemental Payments:

               This insurance applies to:

               (1) Bodily injury, including mental anguish, and

               (2) property damage caused by a wrongful act which occurs during
                   the policy period arising out of the rendering of professional
                   services as a funeral director or embalmer.

               We shall have the right and duty to defend any suit against an
               insured seeking those damages but:
                                 *     *     *

               (4) If this insurance does not apply, we have no duty to defend.

       11. The Funeral Directors Liability Coverage Form contains the following
definitions:

            b. “Mental anguish” means extreme distress of the mind.

                                  *     *      *

            f. “Wrongful act” means a negligent act, error or omission in the
               rendering of professional services as a funeral director or
               embalmer.




ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT                                  PAGE 5
      Case 4:20-cv-00780 Document 1 Filed on 03/04/20 in TXSD Page 6 of 7




                           DECLARATORY RELIEF SOUGHT

       12.    Carnes seeks a declaration that Allstate has a duty to defend Carnes for

the claims asserted against it in the Underlying Lawsuit. Specifically, Allstate has a

duty to defend Carnes because Parras’ live petition in the Underlying Lawsuit alleges

that Parras sustained mental anguish because of one or more “wrongful acts”

committed by Carnes during the policy period, arising out of the rendering of

professional services as a funeral director.

                                       PRAYER

       Wherefore, Carnes requests that the Court enter a judgment declaring that

Allstate has a duty to defend Carnes in the Underlying Lawsuit. Carnes further

requests that the Court award it all other and further relief to which it may show

itself entitled at law or in equity.




ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT                                    PAGE 6
     Case 4:20-cv-00780 Document 1 Filed on 03/04/20 in TXSD Page 7 of 7




                                   Respectfully submitted,

                                   /s/ Alexander N. Beard
                                   Alexander N. Beard
                                   State Bar No. 01970000
                                   Haley Heinrich
                                   State Bar No. 24092399

                                   SAUNDERS, WALSH & BEARD
                                   Craig Ranch Professional Plaza
                                   6850 TPC Drive, Suite 210
                                   McKinney, Texas 75070
                                   (214) 919-3555 Telephone
                                   (214) 945-4060 Telecopier
                                   Alex@SaundersWalsh.com
                                   Haley@SaundersWalsh.com

                                   ATTORNEYS FOR PLAINTIFF
                                   CARNES FUNERAL HOME, INC.




ORIGINAL COMPLAINT FOR DECLARATORY JUDGMENT                            PAGE 7
